NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BRYAN RIGOVERTO GARCIA                          No.    16-71190
VENTURA,
                                                Agency No. A206-844-917
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Bryan Rigoverto Garcia Ventura, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order affirming an

immigration judge’s decision denying his application for asylum and relief under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings. Molina-

Morales v. INS, 237 F.3d 1048, 1050 (9th Cir. 2001). We deny in part and grant in

part the petition for review, and remand.

      Substantial evidence supports the agency’s conclusion that, even if Garcia

Ventura established membership in a cognizable social group, he failed to

demonstrate a causal nexus between the harm he suffered and fears and a protected

ground. See id. at 1051-52 (personal dispute not grounds for asylum unless

connected to a protected ground). Thus, we deny the petition as to asylum.

      Respondent’s unopposed request to remand Garcia Ventura’s CAT claim to

the agency to assess the impact of this court’s decision in Barajas-Romero v.

Lynch, 846 F.3d 351 (9th Cir. 2017) is granted.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                            2                                16-71190